                   11
                      i
'r---, -. r, 11""\ 1\ I "i           L
~       ~' ._,            '              Case 1:20-cv-06175-LLS Document 36 Filed 06/25/21 Page 1 of 1

                                                                   UNITED STATES
                                                  SECURITIES AND EXCHANGE COMMISSION
                                                   BROOKFIELD PLACE , 200 VESE Y STREET , SUITE 400
                                                              NE W YORK, NY 10281-1022

              Ne'.:W YOrtK
         Rl!.:G I ONAL 01""1"'1Cf:




            MEMO ENDORSED
                                                                              June 25, 2021

                          ViaECF
                          Hon. Louis L. Stanton
                                                                                                ·. USDC ,:>\\
                          United States District Judge
                          United States District Court                                              DOCl \ lE:\T
                          Southern District of New York                                             ELE l . RO'.\ICALLY FILED
                          500 Pearl Street                                                          DOC :
                          New York, New York 10007-1312
                                                                                                    DA 1 L ,. : : ED: __0i
                                                                                                                        _V_z.. .7_
                                                                                                                                __ / u
                                                                                                                                     _ _•.,_
                                         Re:   SEC v. Brewer: 20-CV-6175 (LLS)

                           Dear Judge Stanton:

                                   Because of scheduling conflicts, Plaintiff Securities and Exchange Commission
                           and Defendant Jack Brewer respectfully request that the initial conference, originally
                           scheduled for July 16, 2021, at 2:30 p.m. (ECF Doc. No. 34), be moved to July 23, 2021,
                           at 2:30 p.m. No prior requests to adjourn this conference have been made.

                                                                          Respectfully submitted,



                                                                                /s/ Todd D. Brody
                                                                          Todd D. Brody

                           cc: Lee Hutton, Michael Caruso (via email)
